UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2011 Item 1. Schedule of Investments. A look at performance Total returns for the period ended November 30, 2011 SEC 30-day Average annual total returns (%) Cumulative total returns (%) SEC 30-day yield (%) with maximum sales charge with maximum sales charge yield (%) unsubsidized 1 as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-11 11-30-11 Class A 1.18 2.78 3.89 –0.27 1.18 14.68 46.50 3.08 2.98 Class B 0.15 2.61 3.75 –0.93 0.15 13.77 44.53 2.47 2.37 Class C 4.26 2.96 3.60 3.07 4.26 15.68 42.37 2.47 2.37 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-12 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Net (%) 0.86 1.61 1.61 Gross (%) 0.96 1.71 1.71 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Tax-Free Bond Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 2 11-30-01 $14,453 $14,453 $16,411 Class C 2 11-30-01 14,237 14,237 16,411 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 No contingent deferred sales charge is applicable. Semiannual report | Tax-Free Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2011 with the same investment held until November 30, 2011. Account value Ending value Expenses paid during on 6-1-11 on11-30-11 period ended 11-30-11 1 Class A $1,000.00 $1,044.60 $4.45 Class B 1,000.00 1,040.70 8.26 Class C 1,000.00 1,040.70 8.26 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Tax-Free Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2011, with the same investment held until November 30, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-11 on11-30-11 period ended 11-30-11 1 Class A $1,000.00 $1,020.70 $4.40 Class B 1,000.00 1,016.90 8.17 Class C 1,000.00 1,016.90 8.17 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.87%, 1.62% and 1.62% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Semiannual report | Tax-Free Bond Fund 9 Portfolio summary Top 10 Holdings (23.3% of Net Assets on 11-30-11) Foothill Eastern Transportation Corridor Agency, Zero Coupon, 1-1-19 5.6% Madera County Certificates of Participation, 6.500%, 3-15-15 2.5% Massachusetts Water Resources Authority, 5.000%, 8-1-40 2.5% Commonwealth of Massachusetts, 5.500%, 12-1-24 2.2% San Joaquin Hills Transportation Corridor Agency, 5.650%, 1-15-17 2.0% South Carolina State Public Service Authority, 5.000%, 1-1-40 1.8% New York City Municipal Water Finance Authority, 5.000%, 6-15-39 1.8% Port Authority of New York & New Jersey, 6.750%, 10-1-19 1.7% New York State Dormitory Authority, 5.000%, 7-1-35 1.6% San Bernardino County, 5.500%, 8-1-17 1.6% Sector Composition General Obligation Bonds 6.9% Tobacco 5.9% Revenue Bonds Education 5.8% Transportation 18.8% Airport 4.5% Utilities 17.2% Pollution 4.2% Water & Sewer 7.0% Facilities 1.3% Health Care 6.5% Other Revenue 13.9% Development 5.9% Short-Term Investments & Other 2.1% Quality Composition AAA 13.4% AA 33.9% A 29.5% BBB 10.0% BB 1.1% B 3.1% CCC & Below 1.0% Not Rated 5.9% Short-Term Investments & Other 2.1% 1 As a percentage of net assets on 11-30-11. 2 Cash and cash equivalents not included. 3 Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Corporation ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-11 and do not reflect subsequent downgrades or upgrades, if any. 10 Tax-Free Bond Fund | Semiannual report Fund’s investments As of 11-30-11 (unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 97.86% (Cost $419,592,984) Alabama 0.45% Birmingham Special Care Facilities Financing Authority Childrens Hospital 6.125 06-01-34 $2,000,000 2,116,260 Arizona 0.47% Arizona Health Facilities Authority Phoenix Memorial Hospital (H) 8.200 06-01-21 2,150,000 22 Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04-01-40 1,000,000 1,141,280 Phoenix Civic Improvement Corp. District, Series B (Zero Coupon steps up to 5.500% on 7-1-13) (D)(Z) Zero 07-01-28 1,000,000 1,030,230 California 16.28% Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-25 5,000,000 2,150,750 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01-01-19 30,000,000 26,164,200 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11-01-34 2,500,000 2,895,350 Madera County Certificates of Participation Valley Children’s Hospital (D) 6.500 03-15-15 10,870,000 11,517,200 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08-01-17 7,205,000 7,502,206 San Bernardino County Medical Center Financing Project 5.500 08-01-22 2,500,000 2,697,725 San Diego Redevelopment Agency City Heights, Series A 5.750 09-01-23 25,000 24,999 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-14 5,000,000 4,922,500 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-17 4,900,000 4,550,532 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-20 2,000,000 1,674,340 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01-15-17 10,000,000 9,491,900 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07-01-19 2,000,000 2,214,620 See notes to financial statements Semiannual report | Tax-Free Bond Fund 11 Maturity Rate (%) date Par value Value Colorado 3.53% Colorado Springs Utilities Revenue, Series A 5.000 11-15-33 $2,000,000 2,154,400 Colorado Springs Utilities Revenue, Series C 5.250 11-15-42 2,825,000 3,012,863 Denver, Colorado City & County Airport Revenue, Series A 5.250 11-15-36 5,250,000 5,568,518 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11-15-28 3,500,000 3,668,665 Regional Transportation District Denver Transit Partners 6.000 01-15-41 2,000,000 2,029,400 Connecticut 0.69% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07-01-42 3,000,000 3,213,540 District of Columbia 3.49% District of Columbia Tobacco Settlement Financing Corp. 6.500 05-15-33 5,000,000 5,200,700 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series A 5.250 10-01-44 4,500,000 4,657,410 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-33 6,565,000 1,790,276 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-35 6,470,000 1,548,400 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-36 7,250,000 1,595,145 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D)(Z) Zero 10-01-41 1,750,000 1,434,633 Florida 4.67% Bonnet Creek Resort Community Development District 7.250 05-01-18 1,000,000 984,370 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,500,000 1,431,300 Capital Trust Agency Seminole Tribe Convention, Prerefunded to 10-1-12, Series A (S) 8.950 10-01-33 3,000,000 3,274,800 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05-01-30 1,000,000 933,930 Hernando County, Criminal Justice (D) 7.650 07-01-16 500,000 598,835 JEA Electric System Revenue Series Three — D-2 5.000 10-01-38 7,000,000 7,309,890 Orange County School Board School Improvements, Series A (D)(Z) Zero 08-01-13 5,000,000 4,912,350 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10-01-17 1,945,000 2,293,875 Georgia 2.49% Atlanta Tax Allocation Eastside Project, Series B 5.600 01-01-30 1,000,000 997,690 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01-01-17 145,000 166,736 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01-01-20 150,000 168,474 12 Tax-Free Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Georgia (continued) Georgia Municipal Electric Authority Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01-01-17 $60,000 $67,475 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01-01-19 905,000 1,037,682 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01-01-19 4,765,000 5,467,504 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01-01-24 2,000,000 2,684,460 Monroe County Development Authority Oglethorpe Power Corp., Series A 6.800 01-01-12 1,000,000 1,004,630 Illinois 4.05% Chicago Board of Education, Series A (D) 5.500 12-01-30 3,650,000 4,014,307 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06-01-22 3,000,000 3,058,530 City of Chicago IL, Series A 5.750 01-01-39 3,200,000 3,473,120 Illinois Development Finance Authority Edison Project (D) 5.850 01-15-14 3,000,000 3,234,750 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11-01-38 1,500,000 1,649,295 Lake County Community Consolidated School District No: 24 (D)(Z) Zero 01-01-22 2,440,000 1,492,987 Round Lake Lakewood Grove Special Service Area No: 1 Prerefunded to 3-1-13 6.700 03-01-33 979,000 1,065,974 Will County Community Unit School District No: 365 (D)(Z) Zero 11-01-21 1,130,000 860,133 Indiana 0.71% Indiana Finance Authority Duke Energy, Series B 6.000 08-01-39 3,000,000 3,295,050 Kentucky 1.38% Kentucky Economic Development Finance Authority Louisville Arena, Series A–1 (D) 6.000 12-01-33 1,000,000 1,061,770 Kentucky Economic Development Finance Authority Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10-01-21 1,770,000 1,966,718 Kentucky Economic Development Finance Authority Norton Healthcare, Series C (D) 6.100 10-01-21 3,230,000 3,376,868 Louisiana 0.90% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11-01-32 2,500,000 2,606,100 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects, Series A–1 6.500 11-01-35 1,500,000 1,561,950 See notes to financial statements Semiannual report | Tax-Free Bond Fund 13 Maturity Rate (%) date Par value Value Massachusetts 9.51% Commonwealth of Massachusetts, Series C (D) 5.500 12-01-24 $8,000,000 10,142,240 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A–2 (Z) Zero 07-01-26 13,595,000 7,098,901 Massachusetts Development Finance Agency Harvard University, Series B 5.000 10-15-40 2,500,000 2,743,850 Massachusetts Health & Educational Facilities Authority Civic Investments, Prerefunded to 12-15-12, Series B 9.200 12-15-31 3,500,000 3,882,550 Massachusetts Health & Educational Facilities Authority Partners HealthCare, Series C 5.750 07-01-32 85,000 85,638 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01-01-37 5,000,000 5,167,700 Massachusetts Water Pollution Abatement, Series A 6.375 02-01-15 75,000 75,370 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08-01-40 10,775,000 11,427,534 Metropolitan Boston Transit Parking Corp. 5.250 07-01-36 3,475,000 3,653,858 Michigan 0.25% Detroit Water Supply System Revenue Water Revenue, Series B (D) 7.000 07-01-36 1,000,000 1,179,530 Nebraska 2.27% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12-01-20 4,970,000 4,917,318 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02-01-17 1,200,000 1,385,508 Omaha Public Power District Electric, Power & Light Revenues, Series B 5.000 02-01-36 4,000,000 4,263,160 New Hampshire 0.27% New Hampshire Health & Education Facilities Authority Exeter Project 6.000 10-01-24 1,250,000 1,264,463 New Jersey 4.47% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01-01-35 5,250,000 5,473,073 New Jersey Transportation Trust Fund Authority, Series B 5.000 06-15-42 2,500,000 2,496,050 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06-01-43 4,000,000 4,348,080 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.750 06-01-39 5,000,000 5,472,500 Tobacco Settlement Financing Corp., Series 1A 4.500 06-01-23 3,355,000 3,031,880 New York 16.14% Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07-15-40 1,000,000 1,038,910 Hudson Yards Infrastructure Corp., Series A 5.750 02-15-47 3,500,000 3,702,125 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09-01-29 2,000,000 2,226,160 New York City Industrial Development Agency Liberty-7 World Trade Center, Series A 6.250 03-01-15 2,000,000 2,004,080 14 Tax-Free Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value New York (continued) New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01-01-24 $1,500,000 $1,549,140 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06-15-40 5,000,000 5,339,600 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06-15-39 8,000,000 8,399,360 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 3,725,000 4,027,470 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01-15-39 3,000,000 3,186,390 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01-15-34 3,000,000 3,216,870 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11-15-31 5,000,000 5,170,350 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10-01-35 3,000,000 3,024,240 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02-15-39 2,500,000 2,610,475 New York State Dormitory Authority State University Dormitory, Series A 5.000 07-01-35 7,250,000 7,650,853 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05-15-19 1,000,000 1,173,730 Port Authority of New York & New Jersey 144th Construction Project 5.000 10-01-29 3,500,000 3,721,690 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 8,700,000 8,082,648 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-42 2,000,000 2,090,180 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11-15-33 4,025,000 4,304,013 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07-15-39 2,000,000 2,601,060 Ohio 0.60% Buckeye Ohio Tobacco Settlement Financing Authority, Series A–2 5.125 06-01-24 2,325,000 1,756,607 Ohio Air Quality Development Authority FirstEnergy Solutions Corp., Series C AMT (P) 7.250 11-01-32 1,000,000 1,048,130 Oklahoma 1.21% Grand River Dam Authority, Series A 5.250 06-01-40 4,000,000 4,253,600 Tulsa Airport Improvement Trust, Series A AMT (H)(P) 7.750 06-01-35 2,000,000 1,395,000 Oregon 1.54% Clackamas County School District No. 12, Series B (D) 5.000 06-15-28 5,630,000 6,066,663 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-14 1,100,000 1,091,376 See notes to financial statements Semiannual report | Tax-Free Bond Fund 15 Maturity Rate (%) date Par value Value Pennsylvania 2.78% Allegheny County Hospital Development Authority West Penn Health Systems, Series A 5.000 11-15-28 $3,500,000 2,936,675 Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07-01-23 1,000,000 958,030 Carbon County Industrial Development Authority Panther Creek Partners Project AMT 6.700 05-01-12 600,000 600,150 Pennsylvania Turnpike Commission, Series C (Z) Zero 12-01-38 4,000,000 841,320 Philadelphia Authority for Industrial Development Commercial Development AMT 7.750 12-01-17 3,250,000 3,252,763 Philadelphia School District, Series E 6.000 09-01-38 4,000,000 4,328,800 Puerto Rico 3.79% Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07-01-41 5,000,000 5,136,900 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07-01-40 2,500,000 2,505,025 Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07-01-36 3,000,000 3,335,910 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero Coupon steps up to 6.750% on 8-1-16) (Z) Zero 08-01-32 4,000,000 3,618,120 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series C 5.250 08-01-41 3,000,000 3,058,380 Rhode Island 0.18% Town of Tiverton Mount Hope Bay Village, Series A 6.875 05-01-22 850,000 840,310 South Carolina 3.95% Richland County International Paper Company AMT 6.100 04-01-23 3,325,000 3,416,670 South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01-01-38 6,000,000 6,515,640 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01-01-40 8,000,000 8,457,120 South Dakota 1.09% Educational Enhancement Funding Corp., Series B 6.500 06-01-32 5,000,000 5,089,300 Texas 8.58% Bexar County Health Facilities Development Corp. Army Retirement Residence Project, Prerefunded to 7-1-12 6.300 07-01-32 1,000,000 1,043,200 Brazos River Authority TXU Energy Company, Series A AMT 8.250 10-01-30 2,000,000 519,320 City of San Antonio Electric & Gas, Series A 5.000 02-01-34 4,330,000 4,589,021 Dallas Waterworks & Sewer System Revenue 5.000 10-01-35 5,000,000 5,384,250 Dallas Waterworks & Sewer System Revenue 5.000 10-01-36 5,000,000 5,344,250 16 Tax-Free Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Texas (continued) Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D)(Z) Zero 09-15-16 $570,000 $513,507 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05-15-39 15,000 18,946 Lower Colorado River Authority 5.625 05-15-39 3,985,000 4,240,319 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05-15-40 5,000,000 5,068,750 Lower Colorado River Authority Transmission Services Corp., Series A 5.000 05-15-41 2,500,000 2,541,400 Mission Economic Development Corp. Allied Waste, Inc. Project, Series A AMT 5.200 04-01-18 1,000,000 1,007,100 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01-01-38 3,250,000 3,469,700 Texas Municipal Power Agency Revenue 5.000 09-01-40 6,000,000 6,219,055 Utah 0.12% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05-15-15 500,000 556,250 Washington 0.40% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07-01-16 1,500,000 1,878,390 Wyoming 0.91% Campbell County Solid Waste Facilities Revenue Basin Electric Power Company, Series A 5.750 07-15-39 3,000,000 3,239,610 Sweetwater County FMC Corp. Project AMT 5.600 12-01-35 1,000,000 989,970 Other 0.69% Centerline Equity Issuer Trust, Series A-4-1 (S) 5.750 05-15-15 3,000,000 3,208,650 Par value Value Short-Term Investments 0.72% (Cost $3,357,000) Repurchase Agreement 0.72% Repurchase Agreement with State Street Corp. dated 11-30-11 at 0.010% to be repurchased at $3,357,001 on 12-1-11, collateralized by $3,420,000 Federal Home Loan Mortgage Corp., 0.500% due 8-23-13 (valued at $3,424,275, including interest) $3,357,000 3,357,000 Total investments (Cost $422,949,984) † 98.58% Other assets and liabilities, net 1.42% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Semiannual report | Tax-Free Bond Fund 17 Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments Ambac Financial Group, Inc. 3.78% Assured Guaranty Corp. 1.62% Assured Guaranty Municipal Corp. 1.77% CIFG Holding Ltd. 0.49% Commonwealth Gtd. 0.73% Financial Guaranty Insurance Corp. 1.23% National Public Finance Guarantee Corp. 8.30% (H) Non-income producing — Issuer is in default. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 11-30-11, the aggregate cost of investment securities for federal income tax purposes was $419,782,674. Net unrealized appreciation aggregated $39,156,667, of which $44,667,213 related to appreciated investment securities and $5,510,546 related to depreciated investment securities. The portfolio had the following sector composition as a percentage of total net assets on 11-30-11: General Obligation Bonds 6.9% Revenue Bonds Transportation 18.8% Utilities 17.2% Water & Sewer 7.0% Health Care 6.5% Development 5.9% Tobacco 5.9% Education 5.8% Airport 4.5% Pollution 4.2% Facilities 1.3% Other Revenue 13.9% Short-Term Investments & Other 2.1% 18 Tax-Free Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-11 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $422,949,984) $458,939,341 Cash 4,756,247 Receivable for investmentssold 2,116,265 Receivable for fund sharessold 988,824 Interestreceivable 6,459,302 Other receivables and prepaidexpenses 69,838 Totalassets Liabilities Payable for investmentspurchased 6,738,435 Payable for fund sharesrepurchased 560,816 Distributionspayable 326,622 Payable toaffiliates Accounting and legal servicesfees 8,359 Transfer agentfees 26,063 Distribution and servicefees 28,914 Trustees’fees 40,414 Other liabilities and accruedexpenses 64,491 Totalliabilities Netassets Paid-incapital $446,883,551 Undistributed net investmentincome 1,032,089 Accumulated net realized loss oninvestments (18,369,294) Net unrealized appreciation (depreciation) oninvestments 35,989,357 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($419,446,844 ÷ 42,320,990shares) $9.91 Class B ($6,638,035 ÷ 669,725shares) 1 $9.91 Class C ($39,450,824 ÷ 3,980,891shares) 1 $9.91 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.38 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Tax-Free Bond Fund 19 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-11 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $12,213,448 Expenses Investment management fees (Note4) 1,266,499 Distribution and service fees (Note4) 741,772 Accounting and legal services fees (Note4) 32,041 Transfer agent fees (Note4) 154,678 Trustees’ fees (Note4) 17,858 State registrationfees 17,945 Printing andpostage 17,884 Professionalfees 31,438 Custodianfees 30,545 Registration and filingfees 10,340 Other 9,031 Totalexpenses Less expense reductions (Note4) (154,612) Netexpenses Net investmentincome Realized and unrealized gain Net realized gain oninvestments 680,753 Change in net unrealized appreciation (depreciation) ofinvestments 8,923,464 Net realized and unrealizedgain Increase in net assets fromoperations 20 Tax-Free Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 11-30-11 ended (Unaudited) 5-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $10,038,029 $21,300,666 Net realized gain(loss) 680,753 (3,371,671) Change in net unrealized appreciation(depreciation) 8,923,464 (11,228,996) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (9,264,126) (19,411,609) ClassB (121,518) (313,857) ClassC (698,124) (1,506,294) Totaldistributions From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofperiod 453,336,052 487,020,948 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | Tax-Free Bond Fund 21 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.22 0.44 0.45 0.35 0.45 0.45 0.47 Net realized and unrealized gain (loss) oninvestments 0.21 (0.27) 0.44 (0.30) (0.13) (0.29) (0.18) Total from investmentoperations Lessdistributions From net investmentincome (0.22) (0.44) (0.45) (0.34) (0.45) (0.45) (0.46) Net asset value, end ofperiod Total return (%) 4 5 6 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $419 $411 $440 $411 $417 $434 $459 Ratios (as a percentage of average net assets): Expenses beforereductions 0.94 7 0.96 0.98 1.02 0.96 0.95 0.96 Interest andfees 9 — 0.06 0.08 — Expenses net of feewaivers 0.87 7 0.96 0.98 1.02 1.02 1.03 0.96 Net investmentincome 4.43 7 4.54 4.64 5.05 7 4.53 4.45 4.54 Portfolio turnover (%) 14 20 28 36 36 40 54 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expenses and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. 22 Tax-Free Bond Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.18 0.37 0.38 0.29 0.38 0.38 0.39 Net realized and unrealized gain (loss) oninvestments 0.21 (0.27) 0.44 (0.29) (0.14) (0.30) (0.18) Total from investmentoperations — Lessdistributions From net investmentincome (0.18) (0.37) (0.38) (0.29) (0.37) (0.37) (0.38) Net asset value, end ofperiod Total return (%) 4 5 6 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $7 $7 $10 $11 $13 $16 $21 Ratios (as a percentage of average net assets): Expenses beforereductions 1.69 7 1.71 1.74 1.77 1.71 1.70 1.71 Interest andfees 9 — 0.06 0.08 — Expenses net of feewaivers 1.62 7 1.71 1.73 1.77 1.77 1.78 1.71 Net investmentincome 3.68 7 3.78 3.89 4.29 7 3.77 3.69 3.79 Portfolio turnover (%) 14 20 28 36 36 40 54 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expenses and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Semiannual report | Tax-Free Bond Fund 23 CLASS C SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.18 0.37 0.38 0.29 0.38 0.37 0.39 Net realized and unrealized gain (loss) oninvestments 0.21 (0.27) 0.44 (0.29) (0.14) (0.29) (0.18) Total from investmentoperations — Lessdistributions From net investmentincome (0.18) (0.37) (0.38) (0.29) (0.37) (0.37) (0.38) Net asset value, end ofperiod Total return (%) 4 5 6 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $39 $36 $38 $27 $13 $7 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.69 7 1.71 1.73 1.77 1.71 1.70 1.71 Interest andfees 9 — 0.06 0.08 — Expenses net of feewaivers 1.62 7 1.71 1.73 1.77 1.77 1.78 1.71 Net investmentincome 3.68 7 3.78 3.88 4.31 7 3.78 3.70 3.79 Portfolio turnover (%) 14 20 28 36 36 40 54 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expenses and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. 24 Tax-Free Bond Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Tax-Free Bond Fund (the Fund) is a diversified series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek as high a level of interest income exempt from federal income tax as consistent with preservation of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
